          Case 1:19-cv-00335-JGK Document 35 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                 05/05/2020
 JAIME VARGAS ESPINO, et al.,
              Plaintiff,                            19-CV-335 (JGK) (BCM)
 -against-
                                                    ORDER RESCHEDULING
 525 GRAND STREET, LLC, et al.,                     SETTLEMENT CONFERENCE
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

         At the request of the parties, the settlement conference currently scheduled for May 11,
2020, is ADJOURNED to June 22, 2020, at 2:15 p.m. All other provisions of the Order
Scheduling Settlement Conference (Sched. Order) (Dkt. No. 30) remain in effect, including the
requirements that, no later than June 15, 2020, (1) the parties conduct "at least one good-faith
settlement discussion, by telephone, and that each party convey to each opposing party at least one
good-faith settlement demand or offer," Sched. Order ¶ 2; (2) any defendant that intends to assert
an inability to pay what might otherwise be considered a reasonable settlement amount produce
documents to plaintiffs' counsel sufficient to evidence their financial status, id. ¶ 3; (3) each party
submit a confidential settlement letter to chambers by email, containing the updated status of the
parties' settlement negotiations to date, as well as any other new pertinent information likely to be
helpful to the settlement process, id. ¶ 4; and (4) each party submit the Acknowledgment Form
attached to the Court's Scheduling Order to chambers by email, and serve in on all other parties,
identifying the individuals who will attend the settlement conference. Id. ¶ 5.

        Unless the Court orders otherwise, the June 22 settlement conference will be held
telephonically. The Court's teleconferencing facilities permit both joint and breakout sessions. To
attend the conference, the parties are directed to call (888) 557-8511 a few minutes before 2:15
p.m. and enter the access code 7746387, as well as the security code that the Court will provide to
maintain the confidentiality of the conference. The security code will be emailed to counsel once
the Court has received the parties' settlement letters and acknowledgement forms.

Dated: New York, New York
       May 5, 2020
                                               SO ORDERED.


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
